Opinion of the Court
Per Curiam:
Two specifications purporting to charge an unauthorized absence, in violation of Article 86, Uniform Code of Military Justice, 10 USC § 886, were laid against the accused. One contains no allegation to indicate the absence was without authority. The omission is fatal to the legal sufficiency of the specification. United States v Fout, 3 USCMA 565, 13 CMR 121.
The finding of guilty of specification 1 is set aside, ánd the charge is ordered dismissed. The record of trial is returned to the board of review for reconsideration of the sentence.